Citation Nr: 0636052	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  95-07 188	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1.  Entitlement to a compensable evaluation for hearing loss 
in the right ear.    

2.  Entitlement to service connection for squamous cell 
carcinoma of the tongue, tonsil, mandible and oropharyngeal 
wall, originally claimed as cancer of the lung, esophagus and 
larynx, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
April 1972.  This case was previously before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from an 
October 1994 rating decision by the Department of Veterans 
Affairs (hereinafter VA) Regional Office in Roanoke, 
Virginia, (hereinafter RO).  


FINDINGS OF FACT

1.  The veteran's active service included duty in the 
Republic of Vietnam.  

2.  The objective medical evidence of record shows that 
exposure to Agent Orange in Vietnam played a part in the 
development of the veteran's squamous cell carcinoma of the 
tongue, tonsil, mandible, and oropharyngeal wall.

3.  The veteran has Level III hearing acuity in the right 
ear.  


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma of the tongue, tonsil, mandible 
and oropharyngeal wall was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2006).

2.  The criteria for a compensable rating for hearing loss in 
the right ear have not been met.  38 U.S.C.A. §§ 1155, 5013A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 
6100 (2006).    
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  VA must also notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
VA that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

The veteran's claims were initially adjudicated before the 
enactment of the VCAA in November 2000.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 119.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to enactment of the VCAA was not error 
and that in such cases, the claimant is entitled to "VCAA-
content complying notice and proper subsequent VA process."  
Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA in a letter dated in January 2004.  
Through this letter, the RO specifically informed the veteran 
to submit any pertinent medical evidence that he had in his 
possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained, and the veteran has been afforded 
the appropriate VA examinations.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly 
the reports of the veteran's VA examinations.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claims on appeal.  The Board is also unaware 
of any such evidence.  Therefore, the Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to these claims. 

The record also reflects that the RO readjudicated the 
veteran's claims following the provision of the required 
notice and the completion of all indicated development of the 
record.  There is no indication in the record or reason to 
believe that the ultimate decision of the RO on the merits of 
the claims would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the appellant's claims, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues adjudicated below.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

A.  Service Connection Claim

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the veteran contends that he was exposed to 
Agent Orange while serving in Vietnam, and that such exposure 
resulted in squamous cell carcinoma of the tongue, tonsil, 
mandible and oropharyngeal wall.  The law provides that "a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).  

Regulations provide that if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders:  
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes mellitus (also known as Type II 
diabetes mellitus or adult-onset diabetes),  Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  

Presumptive service connection for the above disorders as a 
result of Agent Orange exposure is warranted if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, pursuant to 
38 C.F.R. § 3.309(e), subject to the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d).  Presumptive service connection may be rebutted by 
affirmative evidence to the contrary, such as evidence which 
establishes that an intercurrent injury or disease caused the 
claimed disability, or that the veteran's own willful 
misconduct caused the disorder.

Moreover, in December 2001, the Veterans Education and 
Benefits Expansion Act of 2001 (VEBEA) was signed into law.  
Public Law No. 107-103, 115 Stat. 976 (2001).  Among other 
things, the VEBEA removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicide exposure;
added Type 2 diabetes mellitus to the list of presumptive 
diseases based upon herbicide exposure; and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  These 
statutory provisions became effective on the date of 
enactment of the VEBEA, December 27, 2001. 

Applying the criteria above to the facts of this case, the 
Board notes initially that the veteran's DD Form 214 
documents the receipt of awards and decorations indicating 
that he served in the Republic of Vietnam during the time 
period in which exposure to Agent Orange is presumed by 
regulation.  There is no affirmative evidence demonstrating 
that the veteran was not exposed to Agent Orange.  
Accordingly, the veteran is presumed to have been exposed to 
Agent Orange and/or other herbicide agents during this period 
of service.  

Addressing the veteran's central contention, squamous cell 
carcinoma of the tongue, tonsil, mandible and oropharyngeal 
wall is not listed as one of the diseases for which 
presumptive service connection due to exposure to Agent 
Orange is warranted under the provisions set forth above.  
38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  Accordingly, 
presumptive service connection for this disorder is not 
warranted.  Id. 

Nevertheless, the U.S. Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The Court has specifically held that the provisions of Combee 
are applicable in cases involving Agent Orange exposure.  See 
McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The veteran's service medical records, including the March 
1972 separation examination, are negative for any evidence of 
squamous cell carcinoma of the tongue, tonsil, mandible and 
oropharyngeal wall.  Subsequent to service discharge, the 
evidence reflects that the veteran underwent surgery in 1992 
for squamous cell carcinoma of the right side of the tongue 
and right tonsil, with recurrence in the mandible.  The 
veteran was afforded a VA examination in November 2004, and 
the examiner was asked to provide an opinion as to any 
relationship between the veteran's squamous cell carcinoma of 
the tongue, tonsil, mandible and oropharyngeal wall to his 
period in service, to include as due to herbicide exposure.  
The examiner concluded that  

[a]lthough there is no direct link with 
defoiling [sic] products used in the 
Vietnam wars [sic], to my knowledge, 
there is a link between drinking and 
smoking.  However, squamous cell 
carcinoma is a multifactorial disease; 
and certain environmental factors have 
been shown to a least play a part in the 
development of this disease.

The RO then requested another opinion from a VA physician.  
In April 2005, a VA examiner, who did not examine the veteran 
but reviewed the veteran's claims file, concluded that 
"based on current guidelines that [the veteran's squamous 
cell cancer] is less likely than not related to agent orange 
exposure."  This opinion provides no indication as to what 
"current guidelines" this physician referred to, nor was 
any other rationale provided.  Accordingly, the Board does 
not find this opinion is competent evidence upon which a 
decision can be based.

However, the VA physician that examined the veteran in 
November 2004 provided an opinion that the veteran's exposure 
to herbicides at least played a part in the development of 
squamous cell carcinoma of the tongue, tonsil, mandible and 
oropharyngeal wall.  It is the defined and consistently 
applied policy of VA that when, after careful consideration 
of the evidence, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for this disorder and residuals therefrom, is 
warranted.

B.  Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 


38 C.F.R. § 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  

The VA Schedule for Rating Disabilities (Rating Schedule) 
provides a table for rating purposes to determine a Roman 
numeral designation (I through XI) for hearing impairment, 
established by a State-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000, and 
4000 Hertz divided by four.  See 38 C.F.R. Part 4; see also 
38 C.F.R. § 4.85, Table VI.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  38 C.F.R. 
§ 4.85, Table VII.  The horizontal row represents the ear 
having the poorer hearing, and the vertical column represents 
the ear having the better hearing.  Id.  Additionally, if 
impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of Level I.  38 C.F.R. 
§ 4.85(f) (2006).

This issue on appeal was initially filed in 1994.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2002).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Applying the pertinent 
criteria above to the instant case, a VA audiological 
evaluation, conducted in June 1994, found pure tone 
thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
45
45
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  

Thereafter, in May 1997, a VA audiological evaluation found 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
25
20

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  

In March 2000, a VA audiological evaluation found pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
20
25
15

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Accordingly, 
at a November 2004 audiological examination puretone 
thresholds, in decimals, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
30
35

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear.

Under the applicable schedular criteria, the above findings 
represent Level III hearing acuity of the right ear, and a 
noncompensable evaluation is assigned for the degree of 
impairment demonstrated.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  

Notwithstanding the above, regulations codified at 
38 C.F.R. § 4.86 provide for two provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under section 4.85, due 
to the fact that the speech discrimination test may not 
reflect the severity of impairment of communicative 
functioning which these veterans experience.  Under 38 C.F.R. 
§ 4.86(a), when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, VA will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Also, 
when the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, VA will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(b).  
However, in this case, the veteran's hearing impairment does 
not meet the criteria for application of 38 C.F.R. § 4.86. 

This does not mean that the veteran does not have a 
disability.  The record, to include testimony furnished by 
the veteran at his hearing before the Board in June 2003, 
shows otherwise.  However, the degree to which this 
disability affects the average impairment of earnings, 
according to the Rating Schedule, results in a noncompensable 
disability rating.  Id.; 38 U.S.C.A. § 1155.  Disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  As such, a compensable evaluation for the veteran's 
service-connected right ear hearing loss is not warranted.



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for squamous cell carcinoma of the tongue, 
tonsil, mandible and oropharyngeal wall is granted. 

A compensable evaluation for hearing loss in the right ear is 
denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


